Name: Commission Regulation (EEC) No 3116/88 of 10 October 1988 re-establishing the levying of customs duties on woven fabrics of synthetic filament, sacks and bags of a kind used for the packing of goods, products of category 33 (order No 40.0330), originating in the Philippines, to which the preferential tariff arrangements set out in Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  marketing
 Date Published: nan

 No L 278/22 Official Journal of the European Communities 11 . 10. 88 COMMISSION REGULATION (EEC) No 3116/88 of 10 October 1988 re-establishing the levying of customs duties on woven fabrics of synthetic filament, sacks and bags of a kind used for the packing of goods, products of category 33 (order No 40.0330), originating in the Philippines, to which the preferential tariff arrangements set out in Regulation (EEC) No 3783/87 apply goods, products of category 33 (order No 40.0330) the relevant ceiling amounts to 1 24 tonnes ; Whereas on 30 September 1988 imports of the products in question into the Community, originating in the Philippines, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to the Philippines, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences applicable for 1988 to textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of woven fabrics of synthetic filament, sacks and bags of a kind used for the packing of HAS ADOPTED THIS REGULATION Article 1 As from 14 October 1988 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in the Philippines : Order No Category CN code Description 40.0330 33 (tonnes) 5407 20 1 1 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypro ­ pylene, less than 3 m wide ; sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1988 . For the Commission COCKFIELD Vice-President (&gt;) OJ No L 367, 28 . 12. 1987, p. 58 . 0 OJ No L 367, 28 . 12. 1987, p. 1 .